PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SKUPIN et al.
Application No. 15/999,044
Filed: 17 Aug 2018
For: Efficient Adaptive Streaming

:
:
:	DECISION ON PETITION
:
:



This is a decision on the “PETITION UNDER 37 CFR 1.181 TO CORRECT EFFECTIVE FILING DATE” filed November 11, 2020, requesting that the application be accorded a filing date of August 16, 2018.  

Applicant requests that the Office change the application filing date from August 17, 2018 to August 16, 2018. In support of this request, applicant states, in pertinent part:

          … The current application was properly filed, as seen in the concurrently filed attachments, with a Certificate of Mailing under 37 CFR 1.10, via USPS Express Mail, Label No. EM 608658925 US, on August 16, 2018, during the U.S. Patent and Trademark Office technology outage that lasted more than a week.

          Due to the overwhelming number of matters that were submitted to the U.S. Patent and Trademark Office via Express Mail, the above application was inadvertently forwarded to the U.S. Postal Service on August 17, 2018 instead of August 16, 2018, as indicated on the Certificate of Mailing and return postcard. Please note, Applicant’s attorney, Perkins Coie LLP, primary mode of submissions to the U.S. Patent and Trademark Office is the online Electronic Filing System of the U.S. Patent and Trademark Office.

          *  *  *

          Applicant hereby requests that U.S. Patent Application 15/999,044 to have the Effective Filing Date corrected to August 16, 2018 to assure that the following priority claims were proper and submitted before the expiration of the priority period: PCT/EP2017/053310, filed February 14, 2017, which claims priority from European Application No. 16 156 015.6, filed February 16, 2016. Applicant respectfully submits that the failure to secure the August 16, 2018 filing date was both unintentional and occurred in spite of due care required by the circumstances, and therefore respectfully requests the restoration of the priority rights to February 16, 2016.

Petition dated 11/11/20, pp. 1-2. 

The Office has considered applicant’s argument on petition. The Office notes that section 513 of the Manual for Patent Examining Procedure provides guidance with regard to the granting of a filing date as follows: 

The statutory authority for the granting of a filing date based on the date of deposit for correspondence sent by Priority Mail Express® and received by the Office is found in section 21(a) of Title 35 of the United States Code.

The specific rule for obtaining a filing date as of the date of deposit in Priority Mail Express® (rather than the date of receipt at the Office) is 37 CFR 1.10.

35 U.S.C. 21(a) is limited to correspondence deposited with the United States Postal Service (USPS). The procedure in 37 CFR 1.10 is limited to correspondence deposited in the Priority Mail Express® Post Office to Addressee service of the USPS. …

37 CFR 1.10(a) further provides,

(1) Any correspondence received by the U.S. Patent and Trademark Office (USPTO) that was delivered by the Priority Mail Express® Post Office to Addressee service of the United States Postal Service (USPS) will be considered filed with the USPTO on the date of deposit with the USPS.

(2) The date of deposit with USPS is shown by the "date accepted" on the Priority Mail Express® label or other official USPS notation. If the USPS deposit date cannot be determined, the correspondence will be accorded the USPTO receipt date as the filing date. See § 1.6(a).

The procedure in 37 CFR 1.10(a) for obtaining the date of deposit with the USPS requires the use of the Priority Mail Express® Post Office to Addressee service of the USPS. The filing date of nonprovisional application papers is the actual date of receipt in the USPTO except as provided by 37 CFR 1.10. In those cases where the procedure of 37 CFR 1.10(a) has not been properly followed, the filing date of the correspondence will be the date of actual receipt in the Office. See MPEP 513(I). No benefit will be given to a Certificate of Mailing or Certificate of Facsimile Transmission relative to the filing of a national patent application specification and drawing or other correspondence for obtaining an application filing date.

To establish that a paper not entitled to the benefit of a certificate of mailing under 37 CFR 1.8(a) was filed in the USPTO, applicants must have used Priority Mail Express® Post Office to Addressee service of the USPS and complied with the provisions of 37 CFR 1.10. See MPEP 513. Applications that are not filed by Priority Mail Express® Post Office to Addressee service of the USPS pursuant to the requirements of 37 CFR 1.10 can only be accorded the date of receipt in the USPTO as the filing date (unless there is a postal interruption or emergency designated by the Office and applicants are instructed to file their applications in a manner other than by “Express Mail”). See MPEP 511. 

In this instance, the USPTO did not designate a postal interruption or emergency nor instruct applicants to file their applications in a manner other than by Priority Mail Express® Post Office to Addressee service of the USPS. Rather, it appears applicant intended to use Priority Mail Express® Post Office to Addressee service of the USPS, but the application was inadvertently forwarded to the USPS on August 17, 2018, instead of August 16, 2018. Applicant did not utilize the procedures under 37 CFR 1.10 and deposit the application with the USPS using Priority Mail Express® on August 16, 2018. Therefore, the Office cannot accord the application the requested filing date of August 16, 2018. Instead, the application will retain the filing date of August 17, 2018. 

The Office understands that applicant is seeking a filing date of April 16, 2018, to ensure “priority claims were proper and submitted before the expiration of the priority period: PCT/EP2017/053310, filed February 14, 2017, which claims priority from European Application No. 16 156 015.6, filed February 16, 2016.” Petition, 11/11/20, p. 2. 
However, applicant’s inadvertent forwarding of the application papers to the USPS on August 17, 2018, instead of August 16, 2018, and not utilizing the procedures under 37 CFR 1.10, is an oversight that applicant could have avoided by the exercise of reasonable care. Furthermore, applicant’s inability to obtain the desired priority filing date is not an extraordinary circumstance justifying waiver of the rules. A party’s inadvertent failure to comply with the requirements of a rule is not deemed an extraordinary situation that would warrant waiver of a rule under 37 CFR 1.183, 2.146(a)(5) or 2.148. See Honigsbaum v. Lehman, 903 F. Supp. 8, 37 USPQ2d 1799 (D.D.C. 1995) (Commissioner did not abuse his discretion in refusing to waive requirements of 37 CFR 1.10(c) in order to grant filing date to patent application, where applicant failed to produce "Express Mail" customer receipt or any other evidence that application was actually deposited with USPS as "Express Mail."), aff’d without opinion, 95 F.3d 1166 (Fed. Cir. 1996); Gustafson v. Strange, 227 USPQ 174 (Comm’r Pat. 1985) (counsel’s unawareness of 37 CFR 1.8 not extraordinary situation warranting waiver of a rule); In re Chicago Historical Antique Automobile Museum, Inc., 197 USPQ 289 (Comm’r Pat. 1978) (since certificate of mailing procedure under 37 CFR 1.8 was available to petitioner, lateness due to mail delay not deemed to be extraordinary situation). 

In view of the above, the petition is dismissed.  The present application is not entitled to a filing date of August 16, 2018.  The application will retain the filing date of August 17, 2018.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTH from mail date of this decision. No extensions of time are available.



Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450
	
By fax:			(571) 273-8300
			ATTN: Office of Petitions
					
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)
272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET